





Exhibit 10.4







CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT is entered into and made effective this 1st day of
March, 2006 between M&I MARSHALL & ILSLEY BANK (the “Bank”) and MALCOLM M. ASLIN
(“Executive”).




RECITALS




Executive possesses intimate knowledge of the business and affairs of Gold Banc
Corporation, Inc. and its affiliates, which will be merging with and into
Marshall & Ilsley Corporation (“M&I”) and its affiliates.




The Bank desires to assure the continued services of Executive on its own behalf
and on behalf of M&I and its other affiliates following his termination of
employment with the Bank for the period provided in this Agreement.  Executive
is willing to continue to provide certain services to the Bank, M&I and its
other affiliates for such period, upon the terms and conditions hereinafter set
forth.  




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:




1.

Consulting.  Starting on the date of the merger of Gold Banc Corporation with
and into M&I (the “Merger Date”), Executive agrees to provide the services
described in Paragraph 3 hereof for the period stated in Paragraph 2 hereof,
subject to the other terms and conditions herein provided.




2.

Term.  The term shall begin on the Merger Date, and shall continue until
(a) such time as this Agreement is terminated by written notice, with at least
ninety (90) days’ written notice by either of the parties hereto, or (b) by
Executive’s death or disability such that he is unable to perform his duties
hereunder (the “Term”).  In no event will the Bank give written notice so that
the Term will end prior to the first anniversary of the Merger Date.




3.

Duties.  During the Term, Executive shall devote his best efforts and such of
his business time, attention, skill and efforts as are necessary to consult with
the management employees and Boards of Directors of M&I and its affiliates,
including the Bank, with respect to such matters as may be reasonably requested
by the M&I or its affiliates.  Executive shall also maintain continued
involvement with area businesses and community-based organizations on the Bank’s
behalf and will continue to cultivate both business development and expansion
opportunities in Kansas City, the west coast of Florida and the surrounding
markets.  




4.

Compensation.  As compensation for the services to be provided pursuant to this
Agreement, Executive shall receive from M&I or the Bank, as applicable, the
benefits set forth below:




A.

Consulting Fee.  During the Term, the Bank shall pay Executive a consulting fee
equal to Ten Thousand Dollars ($10,000) per month, payable at the beginning of
each month.  The consulting fees paid to Executive will not be eligible to be
included as compensation for purposes of any qualified or nonqualified pension
or welfare benefit plans of M&I or its affiliates.  The Bank will not withhold
any federal, state or local income or employment taxes from the compensation
unless a taxing authority determines that Executive is not an independent
contractor.




B.

Reimbursement of Expenses.  The Bank will pay or reimburse Executive for all
reasonable travel and other expenses incurred by Executive in the performance of
his duties hereunder upon submission of documentation in accordance with the
Bank’s expense reimbursement policy.




C.

Health Insurance.  For the first eighteen months after the Merger Date,
Executive and his spouse will be eligible to participate in M&I’s health and
dental plans to the extent that Executive elects continuation coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  M&I will subsidize health and dental coverage (including
payment of the COBRA premiums) for Executive and his spouse (as of the date of
this Consulting Agreement, and for so long as she remains Executive’s spouse) in
the same monthly dollar amount as it subsidizes health and dental coverage for
full-time M&I employees and their spouses for so long as the Term continues.
 Any taxes associated with such subsidy are the responsibility of Executive.
 The period for which Executive and his spouse are entitled to continuation
coverage under COBRA will commence on the Merger Date and will run for eighteen
months.  If the Term extends beyond the COBRA period, Executive and his spouse
will continue to be eligible to participate in M&I’s health and dental plans
during the Term pursuant to the contractual terms of this Consulting Agreement,
and the M&I subsidy will continue on the terms set forth above, however
Executive or his spouse will have no COBRA rights at the end of the Term.
 Again, any taxes associated with such subsidy are the responsibility of
Executive.  Notwithstanding the foregoing, Executive will have the ability to
purchase health and dental coverage at a rate equal to that offered under COBRA
for no less than six months following the end of the Term.




D.

Club Dues.  For the Term, the Bank will pay the annual membership dues for the
Indian Hills Country Club, the River Club and the Carriage Club in Kansas City
and the Lemon Bay Country Club in Florida.




5.

Confidentiality, Non-Solicitation and Non-Competition Provisions.  In
consideration of the benefits provided above, Executive agrees to act in
accordance with each of the following provisions, which Executive acknowledges
to be severable and independent of one another.  The term “Company” means
Marshall & Ilsley Corporation (“M&I”), the Bank, Gold Banc Corporation, Inc.
(“Gold Banc”) and any Affiliate.  “Affiliate” means any corporation,
partnership, limited liability company or other business entity which, directly
or indirectly through one or more intermediaries, is or was controlled by M&I or
Gold Banc.  The term “control” means the power, directly or indirectly, to vote
50% or more of the securities which have ordinary voting power in the election
of directors (or individuals filling any analogous positions).




A.

Confidentiality.  For the Term, Executive agrees that he will not, directly or
indirectly, use or disclose any Confidential Information of the Company except
for use in connection with his duties for the Company.  For purposes of this
Agreement, “Confidential Information” is defined as all non-Trade Secret
information possessed by the Executive about the Company and its business
activities, which (i) is not generally known (other than as a result of
disclosure by him in violation of this paragraph (a)) and is used or is useful
in the conduct of the business of the Company, (ii) confers or tends to confer a
competitive advantage over one who does not possess the information, or (iii)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic values from its disclosure or use.  “Trade
Secret” has the meaning assigned in the applicable state law governing trade
secrets.  Nothing in this restriction shall be deemed to limit Executive’s
obligations to treat Trade Secrets of the Company in the manner contemplated by
the applicable state law governing such trade secrets, and Executive agrees to
take all reasonable steps to protect such Trade Secrets in accordance with
applicable law.  If Executive is requested or becomes legally required or
compelled (by oral questions, interrogatories, requests for information or
documents, subpoena, civil or criminal investigative demand, or similar process)
or is required by a governmental body to make any disclosure that is prohibited
or otherwise constrained by this Agreement, Executive will provide M&I with
prompt written notice of such request so that it may seek an appropriate
protective order or other appropriate remedy.  Subject to the foregoing,
Executive may furnish that portion (and only that portion) of the Confidential
Information that he is legally compelled or are otherwise required to disclose.




B.

Non-Solicitation of Customers.  For the Term, Executive agrees not to solicit,
entice or encourage any Customer of the Company so as to cause or attempt to
cause such Customer not to do business with the Company, to diminish its
business with the Company, or to purchase products or services sold by the
Company from any source other than the Company.  For purposes of this paragraph,
“Customer” shall mean any person or business (i) which purchased products or
services from the Company during the one (1) year period preceding the date of
the solicitation, enticement or encouragement; and (ii) with whom Executive had
Direct Contact on behalf of the Company during such one (1) year period.  For
purposes of this Paragraph, the term “Direct Contact” means intentional contact
by the Executive to either establish, maintain or enhance the Company’s business
relationship with Customer, whether contact was in person, by phone, or in
writing, other than a general mailing sent to a broad-based group under
Executive’s signature.




C.

Non-Solicitation of Employees.  For the Term, Executive will not induce or
attempt to induce any employee of the Company to terminate his or her employment
with, or reduce the hours he or she works for, the Company.




D.

General Non-Competition Provisions.  For the Term, Executive agrees not to
directly or indirectly perform services of the type performed by Executive for
the Company for any Competitor of the Company where the services Executive
provides directly relate to or benefit any of the Competitor’s business
activities within 35 miles of any of the Company’s business locations unless M&I
has first consented in writing thereto.  In addition, for the Term, Executive
agrees not to engage, directly or indirectly, in any business which is
substantially similar to or competes with the business of the Company within 35
miles of any of the Company’s business locations, either as a proprietor,
partner, employee, agent, owner (or in the case of a publicly-traded company, a
greater than five percent shareholder), partner, officer, director, independent
contractor, or otherwise, unless M&I has first consented in writing thereto.
 For purposes of this paragraph, “Competitor” shall mean an entity in the
financial services business which is engaged in deposit taking, lending, or
trust products or services.




E.

Acknowledgement/Consequences of Breach.  Executive acknowledges that irreparable
and incalculable injury will result to the Company, its business or properties,
in the event of a breach by Executive of any of the restrictions set forth in
this Paragraph 5.  Executive therefore agrees that, in the event of any such
actual, impending or threatened breach, the Company will be entitled, in
addition to any other remedies, to temporary and permanent injunctive relief
(without necessity of posting a bond or other security) restraining the
violation or further violation of such restrictions by Executive.  Executive
further agrees that in the event of any such breach, the Company shall be
entitled to recover from Executive the monetary value of all consideration paid
to him under this Consulting Agreement and suspend all future payments and
benefits which might otherwise be due to Executive hereunder.  The election of
any one or more remedies by the Company shall not constitute a waiver of its
right to pursue other available remedies.




6.

Miscellaneous.

A.

Amendment.  This Agreement may not be amended or modified except by written
instrument executed by the Company and Executive.

B.

Letter Agreement.  The benefits provided to the Executive hereunder are in
addition to the post-termination benefits provided to Executive under the Letter
Agreement.




C.

No Merger.  If the merger of Gold Banc Corporation, Inc. with and into
Marshall & Ilsley Corporation does not occur, this Agreement will be void and of
no further effect.




D.

Miscellaneous.  This Agreement shall be governed by the laws of the State of
Kansas, without regard to its conflicts of law provisions. This Agreement shall
be binding upon, inure to the benefit of and shall be enforceable by the
Company, Executive and their successors and assigns.  Each provision of this
Agreement is severable, and the unenforceability of any provision shall not
affect the enforceability of any other provision of this Agreement. If any
provision of Paragraph 5 is deemed to be unenforceable, it shall be modified to
the minimal extent necessary so that the provision will be enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




M&I MARSHALL & ILSLEY BANK







By:

/s/ Paul J. Renard                                    

Paul J. Renard, Senior Vice President




EXECUTIVE







/s/ Malcolm M. Aslin                                         

Malcolm M. Aslin














